Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7-15, 17-20, 22-24 are presented for examination.

Information Disclosure Statement
The IDS filed on 6/6/2022 are considered.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 

In the remark, applicant argued (1) Jang does not teach “the conditional handover command is configured to enable the terminal to perform a handover procedure in a target cell or a RRC re-establishment procedure in a case of a connection failure, wherein the conditional handover command comprises a first signal condition, and the first signal condition comprises signal quality of a neighboring cell or a signal quality difference between the neighboring cell and a source cell”.  See remark pages 7-10.  

Examiner traverse the argument:
As to point (1), applicant is reminded that the claims are examined using the broadest, reasonable interpretation.  The use of the term “OR” in the claims renders certain claim limitations optional and can be broadly and reasonably interpreted to nonessential when the other limitations are met.  
Accordingly, the claimed limitation is interpreted as “the conditional handover command is configured to enable the terminal to perform a handover procedure in a target cell, and the first signal condition comprises signal quality of a neighboring cell”.  Jang discloses the handover request message to include Thres_s: threshold for serving cell, Thres_t: threshold for target cell, Period+h: time duration during which target cell quality is higher than Thres_t for handover decision, Period_i: time duration during which serving/target cell quality is lower than threshold for determining inactive state transition, Target cell information and Inactive state information (see pp. 0420-0429).  Therefore, Jang clearly discloses the handover request message to include signal quality of a neighboring cell since a period of signal quality above the threshold indicates signal quality level of the target cell.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-11, 17-20, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (Jang), US 2018/0176710.  

As per claim 1, Jang taught the invention including a conditional handover method, comprising:
Receiving a measurement report and transmitting a handover preparation instructions to a neighboring base station (pp. 0182-0193, 0422-0430); and
Transmitting a conditional handover command to a terminal, wherein the conditional handover command is configured to enable the terminal to perform a handover procedure in a target cell or a Radio Resource Control re-establishment procedure in case of a connection failure (pp. 0012, 0311-0314, 0422-0430),
Wherein the conditional handover command comprises a first signal condition, and the first signal condition comprises signal quality of a neighboring cell or a signal quality difference between the neighboring cell and a source cell (pp. 0174-0176, 0182-0193, 0422-0430).  

As per claim 3, Jang taught the invention as claimed in claim 1.  Jang further taught wherein the first signal condition comprises that the signal quality of the neighboring cell exceeds a first threshold, or the signal quality difference between the neighboring cell and the source cell is greater than a second threshold (pp. 0164, 0168).  

As per claim 5, Jang taught the invention as claimed in claim 1.  Jang further taught wherein the conditional handover command further comprises indication information for indicating whether the handover procedure can be initiated when the connection failure occurs,
Wherein if the indication information indicates that the handover procedure can be initiated, the handover procedure is performed, or if the indication information indicates that the handover procedure cannot be initiated, the RRC re-establishment is performed (pp. 0420).  

As per claim 7, Jang taught the invention as claimed in claim 1.  Jang further taught wherein the target cell is a cell with the highest priority among a plurality of neighboring cells, and for each of the plurality of neighboring cells, a priority of the cell is indicated by the conditional handover command, or determined based on a measurement result of the terminal on the cell (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claim 8, Jang taught the invention including a conditional handover method, comprising:
Receiving a handover preparation instructions (pp. 0182-0193, 0422-0430); and
Performing handover preparation based on the handover preparation instruction (pp. 0174-0176, 0182-0193, 0422-0430); and
Receiving a handover request from a terminal, or performing a Radio Resource Control re-establishment procedure for the terminal (pp. 0422-0430),

As per claim 9, Jang taught the invention including a conditional handover method, comprising:
Transmitting a measurement report to a source base station (pp. 0182-0193, 0311, 0422-0430); and
Receiving a conditional handover command from the source base station (pp. 0182-0193, 0422-0430); and
When a connection failure occurs, performing a handover procedure in a target cell or a Radio Resource Control re-establishment procedure (pp. 0012, 0311-0314, 0422-0430),
Wherein the conditional handover command comprises a first signal condition, and the first signal condition comprises signal quality of a neighboring cell or a signal quality difference between the neighboring cell and a source cell (pp. 0174-0176, 0182-0193, 0422-0430).  

As per claim 10, Jang taught the invention as claimed in claim 9.  Jang further taught wherein when the connection failure occurs, if the first signal condition is met, the handover procedure is performed in the target cell; or if the first signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314).

As per claim 11, Jang taught the invention as claimed in claim 9.  Jang further taught wherein the conditional handover command further comprises a second signal condition, the second signal condition comprises signal quality of the target cell or a signal quality difference between the source cell and the target cell, and satisfaction standard of the second signal condition is lower than the satisfaction standard of the first signal condition (pp. 0164, 0168, 0311-0314, 0327-0332, 0423-0430, 0434-0441), wherein when the connection failure occurs, if the second signal condition is met, the handover procedure is performed in the target cell; or if the second signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314, 0327-0332, 0434-0441).  

As per claim 17, Jang taught the invention as claimed in claim 9.  Jang further taught wherein the first signal condition comprises that the signal quality of the neighboring cell exceeds a first threshold, or the signal quality difference between the neighboring cell and the source cell is greater than a second threshold (pp. 0164, 0168).  

As per claim 18, Jang taught the invention as claimed in claim 9.  Jang further taught wherein the conditional handover command further comprises indication information for indicating whether the handover procedure can be initiated when the connection failure occurs,
Wherein if the indication information indicates that the handover procedure can be initiated, the handover procedure is performed, or if the indication information indicates that the handover procedure cannot be initiated, the RRC re-establishment is performed (pp. 0420).  

As per claim 19, Jang taught the invention as claimed in claim 9.  Jang further taught wherein the target cell is a cell with the highest priority among a plurality of neighboring cells, and for each of the plurality of neighboring cells, a priority of the cell is indicated by the conditional handover command, or determined based on a measurement result of the terminal on the cell (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claim 20, Jang taught the invention as claimed in claim 19.  Jang further taught wherein performing the handover procedure in the target cell comprises: selecting the one with the highest priority from the plurality of neighboring cells as the target cell to perform the handover procedure (pp. 0128, 0174-0176, 0182-0193, 0422-0430).  

As per claims 22-24, they contain the same scope as of claims 1, 8 and 9 respectively.  Therefore, they are rejected with the same rationale as applied to claims 1, 8-9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (Jang), US 2018/0176710, in view of Tamura et al (Tamura), US 2014/0126545.  

As per claim 2, Jang taught the invention as claimed in claim 1.  Jang did not specifically teach wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and  second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover.  

Tamura taught wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover (pp. 0049-0074).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang and Tamura and configure handover conditions to cancel the handover process before a handover cancel time rather than waiting endlessly.

As per claim 12, Jang taught the invention as claimed in claim 9.  Jang did not specifically teach wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and  second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover.  

Tamura taught wherein the conditional handover command further comprises a resource reservation condition, and the resource reservation condition comprises at least one of a first timer and second timer, wherein if the resource reservation condition comprises the first timer, the resource reservation condition is that the first timer does not exceed a first preset time threshold; if the resource reservation condition only comprises the second timer, the resource reservation condition is that the second timer does not exceed a second preset time threshold; or if the resource reservation comprises the first timer and the second timer, the terminal uses one of the first and second timers, wherein the first timer comprises a valid period for allowing the terminal to perform a conditional handover, and the second timer comprises a valid period for a dedicated random access resource for the conditional handover (pp. 0049-0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jang and Tamura and configure handover conditions to cancel the handover process before a handover cancel time rather than waiting endlessly.

As per claim 13, Jang and Tamura taught the invention as claimed in claim 12.  Jang and Tamura in combination further taught wherein when the connection failure occurs, if the resource reservation condition is met, the handover procedure is performed in the target cell; if the resource reservation condition is not met, the RRC re-establishment procedure is performed (see Jang pp. 0012, 0311-0314, 0422-0430; see Tamura pp. 0049-0074).  

As per claim 14, Jang and Tamura taught the invention as claimed in claim 12.  Jang and Tamura in combination further taught wherein when the connection failure occurs, if the first signal condition and the resource reservation condition are met, the handover procedure is performed in the target cell; or if the first signal condition or the resource reservation condition is not met, the RRC re-establishment procedure is performed (see Jang pp. 0012, 0311-0314, 0422-0430; see Tamura pp. 0049-0074).  

As per claim 15, Jang and Tamura taught the invention as claimed in claim 12.  Jang further taught wherein the conditional handover command further comprises a second signal condition, the second signal condition comprises signal quality of the target cell or a signal quality difference between the source cell and the target cell, and satisfaction standard of the second signal condition is lower than the satisfaction standard of the first signal condition (pp. 0164, 0168, 0311-0314, 0327-0332, 0423-0430, 0434-0441), wherein when the connection failure occurs, if the second signal condition is met, the handover procedure is performed in the target cell; or if the second signal condition is not met, the RRC re-establishment procedure is performed (pp. 0012, 0311-0314, 0327-0332, 0434-0441).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunnarsson et al, US 2007/0191013
Li, US 2013/0178213
Ji et al, US 2014/0128058

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 31, 2022